DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/19/2021.
Claims 1, 2, 6 and 23 have been amended.
Claims 3 and 4 are cancelled.
Claim 26 is added.
Examiner’s Remarks
Newly added claim 26 is similar to currently amended claim 1. Claim 26 is directed to crm.
Current claim 1 is amended is amended by adding limitations from claims 3 and 4. Claim 3 and 4 are now canceled.
Claim 23 is amended similarly to claim 1.
Thus claims 1, 2, 5-7, 23 and 26 are pending.
Claim Objections
All claim objections previously raised have been responded to. Applicant submits that:
 1) Claim 7 depends on the amended claim 1 is reasonable because of the amended claim 1 recites releasing a RRC connection. Claim 7 is further limitation of the amended claim 1. 
2) Claim 23 is amended by clarifying the limitation "the processor" to address item 3.
The Examiner submits that in view of the response the claim objections are withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A search has been conducted and no prior art has been found alone or in combination, discloses the limitations. The claim is directed to a PUSCH transmission. For instance, while a physical uplink shared channel (PUSCH) transmission is in progress, receiving downlink data or feedback or ACK terminates the PUSCH transmission in response to the received downlink data being first feedback. The claim in addition requires that in response to the received downlink data being second feedback, terminating the PUSCH transmission and executing a first operation and during the PUSCH transmission, in response to the received downlink data being third feedback, terminating the PUSCH transmission and executing a second operation wherein in response to the first operation being entering a discontinuous reception OFF (DRX OFF) state, the second operation is releasing a radio resource control (RRC) connection; and in response to the first operation being releasing the RRC connection, the second operation is entering the DRX OFF state.
Independent claims 23 and 26 recite similar limitations. Thus claims 1, 2, 5-7, 23 and 26 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art found 
Pub. No.: US 2018/0279327 A1 to Ying et a. discloses [0156], UE 102 may be allowed to perform the PUSCH repetition using the UL resource which is scheduled by the detected PDCCH. On the other hand, if the UE 102 configured with PUSCH repetition detects PDCCH with UL grant DCI format on CSS, the UE 102 may not be allowed to use the UL resource scheduled by the detected PDCCH for the PUSCH repetition and may perform normal PUSCH transmission (i.e., non-repeated PUSCH transmission, one-time PUSCH transmission).
However, Yin does not disclose receiving downlink data during a physical uplink shared channel (PUSCH) transmission, terminates the PUSCH transmission in response to the received downlink data being first feedback; and in response to the received downlink data being second feedback, terminating the PUSCH transmission and executing a first operation and during the PUSCH transmission, in response to the received downlink data being third feedback, terminating the PUSCH transmission and executing a second operation wherein in response to the first operation being entering a discontinuous reception OFF (DRX OFF) state, the second operation is releasing a radio resource control (RRC) connection; and in response to the first operation being releasing the RRC connection, the second operation is entering the DRX OFF state.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/7/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414